 In the Matterof GEMMERMANUFACTURING COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE `YORKERS OFAMERICA, LOCALNo. 80CaseNo. R-1,304.-Decided April 29,1939Automobile Parts Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:refusal of employer to recog-nize union as exclusive representative of all the employees-UnfitAppropriatefor Collective Bargaining:hourly ratedproduction employees and gang leadersexcluding all other salaried employees,office employees, watchmen,superin-tendents,foremen, assistant foremen, and executiveemployees-Representatives:proof of choice:comparisonof payrollwith unioncards -Certification of Rep-resentatives:upon proof of majority representation.Mr. Charles F. McErlean,for the Board.Goodenough, Voorhies, Long & Ryan,byMr. Paul Franseth,ofDetroit,Mich., for the Company.Mr. Ernest Goodman,of Detroit, Mich., for the Union.Mr. Theodore W. Kheel,ofcounselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 14, 1938, International Union, United AutomobileWorkers of America, Local No. 80, herein called the Union, filed withthe Regional Director for the Seventh Region (Detroit, Michigan)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of the Gemmer Manu-facturing Company, Detroit, Michigan, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On February 1, 1939, the NationalLabor Relations Board, herein called the Board, acting pusuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.12 N. L.R. B., No. 68.584 GEMMER MANUFACTURING COMPANY585On February 13, 1939, the Regional Director issued a notice ofbearing, copies of which were duly served upon the Company andupon the Union.Pursuant to the notice, a hearing was held onMarch 2 and 3, 1939, at Detroit, Michigan, before Edward Grand-ison Smith, the Trial Examiner duly designated by the Board. TheBoard, the Company, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Michigan corporation, is engaged in the manufac-ture, sale, and distribution of steering gears for automobiles, trucks,and boats. Its office, principal place of business, and manufacturingplant are all located in Detroit, Michigan.For the year 1938, theCompany's receipts from sales totaled $1,876,889.Of this amount,19.67 per cent came from sales of merchandise shipped outside theState of Michigan.During the same period, the Company spent$1,154,000 for raw materials.Of this amount, from 40 to 50 per centwas expended on raw materials shipped to the Company fromsources outside the State of Michigan.II.THEORGANIZATION INVOLVEDInternationalUnion,United AutomobileWorkers of America,Local No. 80, is a labor organization admitting to its membership allemployees of the Company except employees who have the right tohire, discharge, or discipline other employees.M. THE QUESTION CONCERNING REPRESENTATIONDuring several years of negotiations, the Company continuouslyrefused to recognize the Union as the representative of all the em-ployees.Shortly prior to the date of hearing, the Company offeredto enter into a contract with the Union which would provide asfollows :The Company recognizes the Union as the bargaining agencyfor its members who are employees of the Company on matters 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDof wages, hours, and conditions of work.During the term ofthis agreement the Company will not bargain in relation tomatters covered by this agreement with any other organizationor group of employees unless required to do so by law.The Company introduced evidence to prove either that the Unionhad accepted the contract or might accept it at a meeting of its mem-bership to be held on the week end following the date of hearing. Italso argued that for all practical purposes the above-cited clause gavethe Union the recognition required by the Act and therefore the Boardshould dismiss the petition.Section 9 (a) of the Act provides : "Representatives designated orselected for the purposes of collective bargaining by a majority ofthe employees in a unit appropriate for such purposes shall be theexclusive representatives of all the employees in such unit...."In view of this provision in the Act, the clause presents no bar to thepetition.Despite the limitation placed on the Company's right tobargain with other organizations as to the matters covered by theproposed contract, it is apparent that the Company has not offered toaccord the Union the recognition which the Act guarantees to a labororganization that represents a majority of employees in an appro-priate unit.Exclusive recognition is withheld and a contract grant-ing less than exclusive recognition cannot operate to estop the Unionfrom asserting its right to such recognition under the. ActWe find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITIt was stipulated and agreed by all parties in interest, and we find,that all the hourly rated employees and gang leaders of the Company,excluding all other salaried employees, office employees, watchmen,superintendents, foremen, assistant foremen, and all other supervisoryand executive employees, constitute a unit appropriate for the pur-'Matter of White Sewing Machine CorporationandUnited Electrical, Radio and MachineWorkers of America, Local 721,10 N L R.B. 802. GEMMER MANUFACTURING COMPANY587poses of collective bargaining and that said unit will insure to em-ployees of the Company the full benefit of their right to self -organiza-tion and to collective bargaining and otherwise effectuate the policiesof the Act.VI. TIIE DETERMINATION OF REPRESENTATIVESThe pay roll of January 8, 1939, and the Company's seniority listwere both introduced into evidence.The pay roll contained the namesof 502 employees within the appropriate unit and the seniority list, thenames of 580.The Union introduced into evidence cards signed byemployees of the Company designating the Union as their representa-tive.The Company's personnel manager, together with a representa-tive of the Union and the Board, compared the signature on each cardwith the signature of the same employee on the Company's employ-ment cards.At the completion of this comparison, the Company'sattorney admitted that the signatures appeared to be genuine.While the Company did not contest the authenticity of the cards,it urged that an election be directed on the ground that the cards,which were revocable powers of attorney, had been signed at atime too long prior to the date of hearing.The majority of thecards were signed on or about November 9, 10, and 11, 1938, and theremainder at later dates.We do not find that this argument has merit. No evidence wasintroduced to prove that any employee had revoked his designa-tion.The persons who obtained the signatures to the cards werecross-examined by the Company's attorney as to the circumstancesunder which the signatures were secured. In the absence of proofto the contrary, we are of the opinion that the employees who signedthe designations continue to desire the Union to represent them.2A comparison of the cards with the pay roll of January 8, 1939, andthe seniority list shows that 339 employees within the appropriateunit have designated the Union as their bargaining agency. It is clear,therefore, that a majority of the employees of the Company withinthe appropriate unit desire the Union to represent them for suchpurposes.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :2 Cf.Matter of Richfield Oil CorporationandMarine Engineers Beneficial AssociationNo. 79, 7 N. L. R.B. 639. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Gemmer Manufacturing Company,Detroit, Michigan, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.The hourly rated production employees and gang leaders butexcluding all other salaried employees, office employees, watchmen,superintendents, foremen, assistant foremen, and all other supervisoryand executive employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.International Union, United Automobile Workers of America,Local No. 80, is the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended,IT ISHEREBYCERTIFIED that International Union, United Automo-bileWorkers of America, Local No. 80, has been designated andselected by a majority of the hourly rated production employees andgang leaders of the Gemmer Manufacturing Company, Detroit, Michi-gan, excluding all other salaried employees, office employees, watch-men, superintendents, foremen, assistant foremen, and all other super-visory and executive employees, as their representative for the pur-poses of collective bargaining and that, pursuant to the provisions ofSection 9 (a) of the Act, International Union, United AutomobileWorkers of America, Local No. 80, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.